PARKS, Judge,
specially concurring:
Certain questions and comments made by the prosecutor in this case were clearly improper. The prosecutor sought to evoke sympathy for the victim by asking questions about the victim’s extensive and painful rehabilitation efforts and attempted to inflame the passions of the jury through questions and argument which implied that the appellant would commit subsequent crimes if he was not given a lengthy incarceration. However, I agree with the majority’s determination that considering the evidence of guilt, the serious nature of the crimes, and the appellant’s criminal background, it is impossible to say that the prosecutor’s comments were so prejudicial that they influenced the jury’s verdict.